DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species II in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (U.S. Patent No. 6,998,343 B1).
Regarding claim 1, Sun discloses a method of forming a semiconductor structure, the method comprising: 
depositing a dielectric layer (FIG. 2C: 212/214/216/218, see col. 4, lines 29-45); 
forming a first opening in the dielectric layer (FIG. 2D: 224, see col. 4, line 47); 

forming a second opening in the dielectric layer (FIG. 2E: 230, see col. 4, line 55); and
forming a metal layer in the first opening and the second opening (FIG. 2H: 238, see col. 6, line 36), wherein the impurities are incorporated along sidewalls of the first opening (FIG. 2G: impurities in sidewall of 224), wherein the metal layer in the first opening forms a first conductive element and the metal layer in the second opening forms a second conductive element (FIG. 2H: first conductive element formed in via 224, second conductive element formed in trench 230).
Regarding claim 9, Sun discloses forming the first opening is performed prior to incorporating the impurities (FIG. 2D occurs before implantation in FIG. 2F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullan et al. (U.S. Pub. No. 2013/0207221 A1) in view of Sun et al. (U.S. Patent No. 6,998,343 B1).
Regarding claim 1, McMullan discloses a method of forming a semiconductor structure, the method comprising:
depositing a dielectric layer (FIG. 1J: 108, see paragraph 0036)
forming a mask over the dielectric layer, the mask having first opening exposing a first region of the dielectric layer (FIG. 1J: 110, see paragraph 0036, first opening in mask formed where numeral 107 is placed in the figure)
forming a second opening and a third opening in the dielectric layer, the second opening being in the first region, the third opening being in a second region (FIG. 1L: second opening formed under numeral 104, third opening formed under numeral 114); and
depositing a metal layer in the second opening and the third opening, wherein the metal layer in the second opening forms a first conductive element and the metal layer in the third opening forms a second conductive element (FIG. 1M: first conductive element 132 formed in the second opening, second conductive element 130 formed in the third opening).

Sun discloses implanting impurities into the first region of the dielectric layer (FIG. 2F: 234, see col. 4, line 61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sun to the teachings of McMullan so as to prevent diffusion of the metal fill and delamination (see col. 2, lines 8-12).
Regarding claim 7, McMullan discloses the first conductive element comprises a laterally conducting resistor (see paragraph 0013).
Regarding claim 8, McMullan discloses a method of forming a semiconductor structure, the method comprising:
depositing a dielectric layer (FIG. 1J: 108, see paragraph 0036)
forming a first opening in the dielectric layer (FIG. 1L openings formed in 108);
forming a second opening in the dielectric layer (FIG. 1L: first opening defined as opening corresponding to 132, second opening defined as opening corresponding to 130); and
forming a metal layer in the first opening and the second opening, wherein the metal layer in the first opening forms a first conductive element (FIG. 1M: 132), and the metal layer in the second opening forms a second conductive element (FIG. 1M: 130).
McMullan is silent in regards to incorporating impurities into the dielectric layer, wherein the impurities are incorporated along sidewalls of the first opening.
Sun discloses incorporating impurities into the dielectric layer (FIG. 2F: 234, see col. 4, line 61), wherein the impurities are incorporated along sidewalls of the first opening (FIG. 2G: impurities in sidewall of 224). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Sun to the teachings of McMullan so as to prevent diffusion of the metal fill and delamination (see col. 2, lines 8-12).
Regarding claim 9, McMullan, as previously modified by Sun, discloses forming the first opening is performed prior to incorporating the impurities (FIG. 2D occurs before implantation in FIG. 2F).
Regarding claim 11, McMullan discloses the first conductive element forms a vertical resistor (FIG. 1M: 132 formed as a part of 148, see paragraph 0013).
Regarding claim 12, McMullan discloses the first conductive element forms a lateral resistor (FIG. 1M: 132 formed as a part of 148, see paragraph 0013).
Regarding claim 13, McMullan discloses the first opening and the second opening are performed simultaneously (FIG. 1L: openings in 108 formed in one step).
Claims 2-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMullan et al. (U.S. Pub. No. 2013/0207221 A1) in view of Sun et al. (U.S. Patent No. 6,998,343 B1) as applied to claims 1 and 8 above, and further in view of Martin et al. (U.S. Patent No. 6,514,844 B1).
Regarding claim 2, the combination is silent in regards to B, C, or Ge.
Martin discloses the impurities comprise Ge (see col. 5, line 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Martin to the teachings of the combination so as to densify the dielectric layer (see col. 5, line 1).
Regarding claim 3, McMullan, as previously modified by Sun, discloses a dose of the impurities is between 1014 ions/cm2 and 1016 ions/cm2. This range overlaps Applicant’s claimed range of between 1014 ions/cm2 and 5 x 1015 ions/cm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the dosage disclosed by Sun, to arrive at the claimed dosage. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, the combination is silent in regards to B, C, or Ge and a dosage of between 1014 ions/cm2 and 5 x 1015 ions/cm2.
Martin discloses the impurities comprise Ge (see col. 5, line 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Martin to the teachings of the combination so as to densify the dielectric layer (see col. 5, line 1). McMullan, as previously modified by Sun, discloses a dose of the impurities is between 1014 ions/cm2 and 1016 ions/cm2. This range overlaps Applicant’s claimed range of between 1014 ions/cm2 and 5 x 1015 ions/cm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the dosage disclosed by Sun, to arrive at the claimed dosage. The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4-5, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-25 allowed.
The following is an examiner’s statement of reasons for allowance: a search of the prior art does not teach nor render obvious after forming the mask, implanting into the first region of the dielectric layer, in combination with the other limitations of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ferrer Luppi et al. (U.S. Pub. No. 2017/0125509 A1) discloses implanting impurities directly into the metal to be used as a resistor, rather than implanting into the dielectric as required by the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819